DETAILED ACTION                                                                                                                                                                                                   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to explicitly define what is considered to be “A” that satisfies the claimed relationship: (m x ) -60 nanometers             
                ≤
            
         A             
                ≤
                 
            
        (m x ) +60 nanometers, wherein A             
                ≠
            
         n*t1.  The specification and the claim only discloses A is not n*t1 but does not give positive definition for “A”.  The specification therefore fails to explicitly support for any “A” that satisfies the claimed relationship.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10 and 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “a first distance is defined as a distance between adjacent diffraction patterns in one direction among the plurality of diffraction pattern and a second distance is defined as a distance between adjacent diffraction patterns in one direction with the at least one opening therebetween the plurality of diffraction patterns in one direction” recited in claims 2 and 18 is confusing and indefinite since it is not clear what considered to be the “first distance” and what considered to be the “second distance”.   It is not clear what is the difference between the first distance and the second distance, since the claim also recites “the first distance is smaller than the second distance”.    For the purpose of examination, the first distance and the second distance is being interpreted as measured in different directions.  However clarification and correction are required.  
With regard to claim 8, the phrases “the replicated light” and the “reference light emission pattern” are confusing for they lack proper antecedent basis from its based claim.  It appears claim 8 should depend from claim 7 instead of claim 6.  Correction is required.  
The phrase “A             
                ≠
            
         n*t1” recited in claim 10 is confusing since the claims fail to define what is “A” and therefore makes the equation “ (m x )- 60 nanometers             
                ≤
            
         A             
                ≤
            
         (m x ) + 60 nanometers” indefinite.  The scopes of the claims therefore are indefinite.  

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Kim et al (US 2016/0049612A1) in view of the US patent application publication by Yamauchi et al (US 2010/0026919 A1).  
Kim et al teaches a display device that is comprised of a substrate (111, Figure 3), a plurality of organic light emitting devices (70, OLED), sever as the plurality of display elements disposed on the substrate, a pixel definition film (190) including a plurality of openings which overlap the plurality of display element, and an encapsulation layer (201, Figure 3 or 500, Figure 6) disposed on the plurality of display elements and the pixel definition film (190).  Kim et al further teaches that the display device comprises a light scattering layer (400, Figure 5) comprising a plurality of light scattering patterns, which may include complementary prisms (410 and 420, Figure 3), wherein the light scattering layer may be disposed on the encapsulation layer (please see paragraph [0021]).  The light scattering layer does not overlap at least one opening of the plurality of opening.  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a diffraction pattern layer comprises a plurality of diffraction patterns.  It is known in the art that light scattering or diffusing function maybe achieved by diffraction pattern and such is explicitly demonstrated by Yamauchi et al.  Yamauchi et al in the same field of endeavor teaches a display device wherein a diffractive optical element (13, Figure 1) is used to provide light diffusing function, (please see paragraph [0037]).  It would then have been obvious to one skilled in the art to apply the teaching of Yamauchi et al to alternatively include a diffraction pattern layer as the light scattering layer for the benefit of providing the same light scattering function with specific wavelength selectivity.  
With regard to claim 3, Kim et al teaches that the encapsulation layer may comprise an inorganic layer (510, Figure 6, paragraph [0104]) and an organic layer (520, Figure 6).  
With regard to claims 4-5, Kim et al teaches that the region which overlaps the plurality of display elements is defined as display region and a region which does not overlap the plurality of display elements is defined as non-display region, (please see Figures 1, 3 and 6).  Kim et al in light of the Yamauchi et al teaches that the plurality of diffraction patterns is disposed in the non-display region.  With regard to claim 5, Kim et al in light of Yamauchi et al teaches that the plurality of diffraction patterns does not overlap the display region.  
With regard to claims 7-8, Kim et al in light of Yamauchi et al teaches that the plurality of diffraction patterns implicitly diffract the light emitted from the plurality of display elements and the plurality of diffraction patterns generates a reference light emission pattern and a replicated light emission pattern, which is according to the implicit diffraction properties of the plurality of diffraction patterns.  With regard to claim 8, the luminance of the replicated light and of reference light emission patterns are considered to be obvious matters of design choices to one skilled in the art to create desired luminance pattern.  
With regard to claim 11, Kim et al teaches that the plurality of display elements includes a first display element emitting a first light.  The plurality of display elements also comprises a second display element emitting a second light.  Kim et al teaches that the light scattering element (which may comprise diffraction pattern according to Yamauchi et al) does not overlap with the first display element.  According to Yamauchi et al, the diffraction pattern may alternatively overlap with display element (Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Yamauchi et al to make the diffraction pattern overlaps with some display elements (as second display elements) for the benefit of allowing the light diffusion and scattering function may also apply to the light emitted in the display element region for the benefit of providing uniform display light.  

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al and Yamauchi et al as applied to claim 1 above, and further in view of US patent issued to Westerman (PN. 6,346,977).
The display device taught by Kim et al in combination with the teachings of Yamauchi et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 2, the scopes of the claim are indefinite and the claim is rejected under 35 USC 112, second paragraph, for the reasons set forth above.  This claim 2 can only be examined in the broadest interpretation.  Kim et al in light of Yamauchi et al teaches distance between adjacent scattering patterns or diffraction patterns in a first direction and in a second direction.  These references however do not teach explicitly that the distances are different.  Westerman in the same field of endeavor teaches a diffraction pattern layer (394, Figure 5) with a plurality of openings, (354, 356, 364 and 366).  Westerman teaches that the distance between adjacent diffraction patterns in one direction is referred as the first distance and the distance between adjacent diffraction patterns in another direction with at least one opening therebetween as the second distance.  As shown in Figure 5, the distance in one direction is smaller than the distance in an orthogonal direction.  It would then have been obvious to one skilled in the art to apply the teachings of Westerman to modify the diffraction pattern of the display device to have different distances for a first direction and a second direction for the benefit of making the display elements and diffraction patterns have rectangular shape to provide specific display properties.  
With regard to claim 6, Yamauchi et al teaches that a width of a cross section of each of the plurality of diffraction patterns is defined as a length of each diffraction pattern.  The diffraction pattern also has a predetermined pitch.  This reference however does not teach explicitly that the length and the pitch of the diffraction pattern has the claimed relationship.  Westerman teaches that the diffraction pattern may have a length of the diffraction pattern designated as “mw” and the pitch of the diffraction pattern is designated as “mw+fw”, (please see Figure 7) and “mw” may equal to “fw”, which makes the ratio length to pitch, (i.e. mw/(mw+fw)) to be 0.5, (please see column 4, lines 60-64).  It would then have been obvious to one skilled in the art to apply the teachings of Westerman to modify the pitch and the length of the diffraction pattern to have the desired ratio for the benefit of allowing the diffraction pattern to have the desired diffraction properties.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al and Yamauchi et al as applied to claim 1 above, and further in view of US patent application publication by Kim (US 2015/0241606 A1).
The display device taught by Kim et al in combination with the teachings of Yamauchi et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 10, these references do not teach explicitly that the diffraction pattern layer further includes a protective layer disposed on the plurality of diffraction pattern such that the first plurality of diffraction patterns has a first refractive index and the protective layer has a second refractive index different from the first refractive index. Kim (‘606) in the same field of endeavor teaches a display device comprises diffraction pattern (145, Figure 1A) formed at non-display region wherein the diffraction pattern may comprise a coating layer (160, Figure 1B or 960, Figure 8) serves as the protective layer.  The coating layer may comprise fluorine-containing coating material, (please see paragraph [0070]).   Kim (‘606) teaches that the diffractive pattern may comprise inorganic layer (140 or 950, please see paragraph [0069]) which means the protective or coating layer has a first refractive index and the diffraction pattern has a second refractive index that the two refractive indices may be different.  It would then have been obvious to one skilled in the art to apply the teachings of Kim (‘606) to modify the diffraction pattern of Yamauchi et al to include a protective layer for the benefit of allowing the diffraction pattern be protected.  
With regard to the recited relationship  (m x ) -60 nanometers                         
                            ≤
                        
                     A                         
                            ≤
                             
                        
                    (m x ) +60 nanometers, wherein A                         
                            ≠
                        
                     n*t1, it is implicitly true that one can find any “A” satisfies the relationship since A can be anything.  

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Kim et al (US 2016/0049612A1) in view of the US patent application publication by Yamauchi et al (US 2010/0026919 A1) and US patent application publication by Kim (US 2015/0241606 A1). 
Kim et al teaches a display device that is comprised of a substrate (111, Figure 3), a plurality of organic light emitting devices (70, OLED), sever as the plurality of display elements disposed on the substrate, a pixel definition film (190) including a plurality of openings which overlap the plurality of display element, and an encapsulation layer (201, Figure 3 or 500, Figure 6) disposed on the plurality of display elements and the pixel definition film (190).  Kim et al further teaches that the display device comprises a light scattering layer (400, Figure 5) comprising a plurality of light scattering patterns, which may include complementary prisms (410 and 420, Figure 3), wherein the light scattering layer may be disposed on the encapsulation layer (please see paragraph [0021]).  The light scattering layer does not overlap at least one opening of the plurality of opening.  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a diffraction pattern layer comprises a plurality of diffraction patterns.  It is known in the art that light scattering or diffusing function maybe achieved by diffraction pattern and such is explicitly demonstrated by Yamauchi et al.  Yamauchi et al in the same field of endeavor teaches a display device wherein a diffractive optical element (13, Figure 1) is used to provide light diffusing function, (please see paragraph [0037]).  It would then have been obvious to one skilled in the art to apply the teaching of Yamauchi et al to alternatively include a diffraction pattern layer as the light scattering layer for the benefit of providing the same light scattering function with specific wavelength selectivity.  In light of Figure 1 of Yamauchi et al, the diffraction pattern layer comprise a surface relief structure (please see paragraph [0038]), which may be regarded as a protective layer disposed on the encapsulation layer (Kim et al paragraph ( [0021]).  Kim (‘606) in the same field of endeavor teaches a display device with diffraction pattern formed at non-display region wherein the diffraction pattern may be formed as protective layer with a plurality of holes defined in the protective layer, (please see Figure 1A of Kim (‘606)).  The diffraction pattern is defined as the protective layer on the encapsulation layer except the plurality of holes, (please see Figure 1A of Kim (‘606)).  It would then have been obvious to one skilled in the art to apply the teachings of Kim (‘606) to modify the diffraction pattern to include a plurality of holes as an alternative design for the surface relief diffraction pattern.  
With regard to claim 13, it is within general level of skill in the art to make the diffraction pattern be integrally formed.  
With regard to claim 14, Kim (‘606) teaches that the diffraction pattern surrounds each of the plurality of holes, (please see Figure 1A of Kim (‘606)).  
With regard to claim 15, Kim et al teaches that the encapsulation layer may comprise an inorganic layer (510, Figure 6, paragraph [0104]) and an organic layer (520, Figure 6).  
With regard to claim 16, Yamauchi et al teaches that the plurality of holes may overlap a corresponding opening among the plurality of openings, (please see Figure 1).  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, Yamauchi et al and Kim (‘606) as applied to claim 12 above, and further in view of US patent issued to Westerman (PN. 6,346,977).
The display device taught by Kim et al in combination with the teachings of Yamauchi et al and Kim (‘606) as described in claim 12 above has met all the limitations of the claim.  
With regard to claim 17, Yamauchi et al teaches that a width of a cross section of each of the plurality of diffraction patterns is defined as a length of each diffraction pattern.  The diffraction pattern also has a predetermined pitch.  This reference however does not teach explicitly that the length and the pitch of the diffraction pattern has the claimed relationship.  Westerman in the same field of endeavor teaches a diffraction pattern layer (394, Figure 5) with a plurality of openings, (354, 356, 364 and 366). Westerman teaches that the diffraction pattern may have a length of the diffraction pattern designated as “mw” and the pitch of the diffraction pattern is designated as “mw+fw”, (please see Figure 7) and “mw” may equal to “fw”, which makes the ratio length to pitch, (i.e. mw/(mw+fw)) to be 0.5, (please see column 4, lines 60-64).  It would then have been obvious to one skilled in the art to apply the teachings of Westerman to modify the pitch and the length of the diffraction pattern to have the desired ratio for the benefit of allowing the diffraction pattern to have the desired diffraction properties.  

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Kim et al (US 2016/0049612 A1) in view of the US patent application publication by Yamauchi et al (US 2010/0026919 A1) and US patent issued to Westerman (PN. 6,346,977).
Kim et al teaches a display device that is comprised of a substrate (111, Figure 3), a plurality of organic light emitting devices (70, OLED), sever as the plurality of display elements disposed on the substrate, a pixel definition film (190) including a plurality of openings which overlap the plurality of display element, and an encapsulation layer (201, Figure 3 or 500, Figure 6) disposed on the plurality of display elements and the pixel definition film (190).  Kim et al further teaches that the display device comprises a light scattering layer (400, Figure 5) comprising a plurality of light scattering patterns, which may include complementary prisms (410 and 420, Figure 3), wherein the light scattering layer may be disposed on the encapsulation layer (please see paragraph [0021]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a diffraction pattern layer comprises a plurality of diffraction patterns.  It is known in the art that light scattering or diffusing function maybe achieved by diffraction pattern and such is explicitly demonstrated by Yamauchi et al.  Yamauchi et al in the same field of endeavor teaches a display device wherein a diffractive optical element (13, Figure 1) is used to provide light diffusing function, (please see paragraph [0037]).  It would then have been obvious to one skilled in the art to apply the teaching of Yamauchi et al to alternatively include a diffraction pattern layer as the light scattering layer for the benefit of providing the same light scattering function with specific wavelength selectivity.  
The scopes of the claim concerning the claimed first distance and second distance are indefinite and is rejected under 35 USC 112, second paragraph, for the reasons set forth above.  These features can only be examined in the broadest interpretation.  Kim et al in light of Yamauchi et al teaches distance between adjacent scattering patterns or diffraction patterns in a first direction and in a second direction.  These references however do not teach explicitly that the distances are different.  Westerman in the same field of endeavor teaches a diffraction pattern layer (394, Figure 5) with a plurality of openings, (354, 356, 364 and 366).  Westerman teaches that the distance between adjacent diffraction patterns in one direction is referred as the first distance and the distance between adjacent diffraction patterns in another direction with at least one opening therebetween as the second distance.  As shown in Figure 5, the distance in one direction is smaller than the distance in an orthogonal direction.  It would then have been obvious to one skilled in the art to apply the teachings of Westerman to modify the diffraction pattern of the display device to have different distances for a first direction and a second direction for the benefit of making the display elements and diffraction patterns have rectangular shape to provide specific display properties.  
With regard to claim 19, Kim et al teaches that the light scattering layer and therefore the diffraction pattern (in light of Yamauchi et al) do not overlap at least one of the plurality of openings, (please see Figures 3, 5 and 6 of Kim et al).  
With regard to claim 20, Kim et al teaches that the encapsulation layer may comprise an inorganic layer (510, Figure 6, paragraph [0104]) and an organic layer (520, Figure 6).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they both discloses a display device comprising a substrate, a plurality of display elements disposed on the substrate, a pixel definition film including a plurality of openings which overlaps the plurality of display elements, an encapsulation layer disposed on the plurality of display elements and the pixel definition film and a diffraction pattern layer comprising a plurality of diffraction patterns which is disposed with a predetermined pitch, the plurality of diffraction pattern does not overlap with the plurality of openings and the plurality of diffraction pattern is disposed on the encapsulation layer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872